DIXON, C.J.,
concurs in the denial. The matter raised in this application is without merit. In a previous application, however, the issue of ineffective counsel on the sentencing phase was raised. No evidence of any kind was offered by the defense on the sentencing phase. Except for the fact that this issue was litigated in the Federal System, where there was an evidentiary hearing, and where the U.S. Supreme Court denied an application for review, the issue of ineffective counsel (on the death penalty phase) should be reviewed. See 740 F.2d 1344 (La.1984), stay denied and certiorari denied by — U.S. —, 105 S.Ct. 306, 83 L.Ed.2d 241.